Third District Court of Appeal
                               State of Florida

                          Opinion filed March 15, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1544
                         Lower Tribunal No. 13-28096
                             ________________


                               Brett Weinberg,
                                    Appellant,

                                        vs.

                 GEICO General Insurance Company,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rosa I.
Rodriguez, Judge.

     Bushell Law, P.A., and Daniel A. Bushell (Fort Lauderdale); Scott J.
Edwards, P.A., and Scott Edwards (Boca Raton); The Law Offices of Brett A.
Weinberg, and Brett A. Weinberg, for appellant.

      Young, Bill, Boles, Palmer & Duke, P.A., and B. Richard Young, Adam A.
Duke, Michel A. Morgan and Derek L. Veliz, for appellee.

Before FERNANDEZ, LOGUE and SCALES, JJ.

     PER CURIAM.
      We affirm the trial court’s grant of summary judgment. Because Appellee

GEICO concedes Appellant Brett Weinberg’s entitlement to (but not the amount

of) fees based on GEICO’s confession of judgment, and because the trial court’s

summary judgment retained jurisdiction to address the parties’ claims for fees, we

do not reach the fee issue raised by Appellant.

      Affirmed.




                                         2